Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 30 August 2021.  Claims 1, 8, 12 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2012/0059916 A1) in view of Lev et al. (US 9,621,428 B1) and further in view of Tolopka (US 7,065,769 B1).

Note: Applicant does not appear to provide a description of a “single pane of glass”, and in particular the term “glass”, to distinguish “a single pane of glass” from just a single graphical pane, or any other type of graphical window.  See Applicant’s specification Paragraph 0013 “the single pane of glass function may include a graphical user interface for network management comprising a display of network devices on a map, wherein each of the network devices is displayed as an icon on the map, a list of drill-down actions adjacent a corresponding one of the network devices”, Paragraph 0014 “the single pane of glass function may include method of network management 

Claim 1. Ohashi discloses a graphical user interface comprising: 
a map displaying network devices, displaying connected device information including a device name and the computer name of a connection destination client computer (P. 0063), in a device list screen (P. 0064), in the form of a network device screen by arranging icons corresponding to the devices on a map image such as an office map (P. 0065); 
a data view template that includes a selection of a single pane of glass action associated with one or more of the network devices or one or more of the interfaces, the device information management module outputs information for a device list screen via the UI module (P. 0061, Fig. 6) Figure 6 clearly shows device information displayed in a pre-determined format according to the UI ; 
a single pane of glass action link that is displayed based on the association with the one or more of the network devices or the one or more of the interfaces, a user places a cursor on an icon arranged on the map and detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065) As noted above, Applicant’s specification does not describe a single pane of glass in such a way as to distinguish it from any other type of graphical pane or window; and 
a display, upon selection of the single pane of glass action link, of data for the associated network device or interface, detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065), 
wherein the data is retrieved from and displayed from an external source that is provided by a third party, wherein the third party is for the associated network device or interface, the vendor of each network device provides information on the Internet, and makes it available by the device management utility including link information for a  and
provides the data from the external source based on the selection of the single pane of class action link, device information includes a link information for a manual or external site (P. 0045, 0049) and a URL where the vendor provides a driver for the network device (P. 0054) and the device information is displayed as a list for a plurality of network devices, including device name, model name, IP address, the last update date/time of device information, and the model name is displayed as a link to a screen displaying more detailed information of the network device in sub-window (P. 0062).

and interfaces between the network devices, as disclosed in the claims.  However, in the same field of invention, Lev discloses an arrangement of various interconnected topology elements, and includes physical topology (e.g., placement of the various topology elements including device location, ports, etc.) and logical topology (e.g., data flows within the network regardless of its physical architecture) (Col. 3, Lines 3-8) drawn with a cloud application topology modeling tool on a canvas (Col. 15, Lines 11-12, Fig. 5) showing the appropriate relationship connectors (Col. 16, Lines 60-62, Fig. 11A).  Therefore, considering the teachings of Ohashi and Lev, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a map displaying network devices and interfaces between the network devices with the teachings of Ohashi.  One would have been motivated to combine a map displaying network devices and interfaces between the network devices with the teachings of Ohashi because displaying the connections between the network device icons on the map of Ohashi would provide a more complete rendering of the network map to the user allowing the user to more fully understand the network.

Ohashi and Lev do not disclose wherein at least some of the network devices or interfaces are from different third parties; an external source that is provided by a third party from the different third parties, as disclosed in the claims.  However, Ohashi each vendor of devices stores a URL for a driver, and a vendor ID and device ID which are contained in notification information are specified by an installation operation to access the URL of the driver (P. 0054).  In the same field of invention, Tolopka discloses a solution of installing drivers from a set of multiple manufacturers (C. 4, L. 10-22) including a first company and a second company (C. 4, L. 62-64).  That is, while Ohashi implies that different devices may be provided by different vendors,  this is not explicitly disclosed.  Therefore, considering the teachings of Ohashi, Lev and Tolopka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein at least some of the network devices or interfaces are from different third parties; an external source that is provided by a third party from the different third parties with the teachings of Ohashi and Lev.  One would have been motivated to combine wherein at least some of the network devices or interfaces are from different third parties; an external source that is provided by a third party from the different third parties with the teachings of Ohashi and Lev to allow Ohashi to be more flexible by allowing the system to function with a heterogeneous set of network devices and not be restricted to a network of devices by a single vendor as appears to be anticipated by Ohashi (P. 0045; the vendor of each network device provides, in advance, information prepared by itself on the Internet, and makes it available by the device management utility).

the third party from the external source and those operations or commands are encoded in the single pane of glass action link, as disclosed in the claims.  However, Ohashi discloses a user may install a device driver to display device information (P. 0015) each vendor of devices stores a URL for a driver, and a vendor ID and device ID which are contained in notification information are specified by an installation operation to access the URL of the driver (P. 0054) device status, device name, a model name, an IP address and operational variables including remaining amount of toner (P. 0067, Fig. 7) and Lev further discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65) for visual modeling throughout the entire lifecycle of the cloud application from design through deployment and maintenance lifecycle (C. 10, L. 60-64).  Tolopka discloses in locating the appropriate driver for a device on a manufacturer’s server, the device identifier may be used in addition to additional information including driver version and the class of the device as a command, e.g. “use beta drivers with this digital camera” (C. 4, L. 30-48).  While the display in Figure 7 of Ohashi is not explicitly disclosed as the URL where the vendor provides a driver disclosed in Paragraph 0054, the combination of Ohashi and Lev allows a user to access the URL of the vendor, and use the variable modification functionality of Lev to set parameters of the driver provided by the vender in Ohashi, and Tolopka further teachings of Ohashi, Lev and Tolopko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine explicitly disclose wherein the data comprises operations or commands specific to the third party from the external source and those operations or commands are encoded in the single pane of glass action link with the teachings of Ohashi, Lev and Tolopko.  One would have been motivated to combine explicitly disclose wherein the data comprises operations or commands specific to the third party from the external source and those operations or commands are encoded in the single pane of glass action link with the teachings of Ohashi, Lev and Tolopko in order to ensure that the configuration of the device as provided by the driver in Ohashi are appropriate for the device as provided by the manufacturer.

Ohashi does not disclose explicitly disclose operations or commands are encoded in an update to the single pane of glass action link, as disclosed in the claims.  However, Ohashi discloses device information includes a link information for a manual or external site (P. 0045, 0049) and a URL where the vendor provides a driver for the network device (P. 0054) the "update device information" button updates the device information (P. 0062) a device information screen may load device information about the device including the last update time of the device information (P. 0063) and Tolopka discloses the .  While the display in Figure 7 of Ohashi is not explicitly disclosed as the URL where the vendor provides a driver disclosed in Paragraph 0054, the combination of Ohashi and Lev allows a user to access the URL of the vendor, and use the variable modification functionality of Lev to set parameters of the driver provided by the vender in Ohashi and Tolopka further explicitly allows a manufacturer to update the link for the location of the device driver.  Therefore, considering the teachings of Ohashi, Lev and Tolopko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine operations or commands are encoded in an update to the single pane of glass action link with the teachings of Ohashi, Lev and Tolopko.  One would have been motivated to combine operations or commands are encoded in an update to the single pane of glass action link with the teachings of Ohashi, Lev and Tolopko in order to ensure that the configuration of the device as provided by the driver in Ohashi are appropriate for the device as provided by the manufacturer.

Claim 2. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 1, and Ohashi further discloses a user places a cursor on an icon arranged on the map and detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065) a link may be included on the display of the detailed information, the link to a manual or to an external .  Lev further discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65).  Therefore, considering the teachings of Ohashi, Lev and Tolopka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the single pane of glass action is one of a selection of drill-down actions with the teachings of Ohashi, Lev and Tolopka.  One would have been motivated to combine the single pane of glass action is one of a selection of drill-down actions with the teachings of Ohashi, Lev and Tolopka in order to provide a user with a convenient method of selecting the links to the manual or external site from the details window and to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device.

Claim 3. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 1, and Ohashi discloses the vendor of each network device provides , and Tolopka disclose a solution of installing drivers from a set of multiple manufacturers (C. 4, L. 10-22) including a first company and a second company (C. 4, L. 62-64).  Therefore, considering the teachings of Ohashi, Lev and Tolopka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the different third parties are manufacturers of the associated network device or interface with the teachings of Ohashi, Lev and Tolopka.  One would have been motivated to combine the different third parties are manufacturers of the associated network device or interface with the teachings of Ohashi, Lev and Tolopka to allow Ohashi to be more flexible by allowing the system to function with a heterogeneous set of network devices and not be restricted to a network of devices by a single vendor as appears to be anticipated by Ohashi (P. 0045; the vendor of each network device provides, in advance, information prepared by itself on the Internet, and makes it available by the device management utility).

Claim 4. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 3, and Ohashi further discloses the data is retrieved from a website of the third party but a link may be included on the display of the detailed information, the link to a manual or to an external site (P. 0068).

Claim 5. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 4, and Lev further discloses the property sheet is displayed as a pop-up menu over the topology map canvas (Col. 15, Lines 1-2, Figs. 5, 10).  Therefore, considering the teachings of Ohashi, Lev and Tolopka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the display is within a pane displayed for the map with the teachings of Ohashi, Lev and Tolopka.  One would have been motivated to combine the display is within a pane displayed for the map with the teachings of Ohashi, Lev and Tolopka in order conserve real-estate by displaying the details window in the same window as the network map instead of to one side so as to maintain the size of the network map.

Claim 6. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 1, and Lev further discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65).  Therefore, considering the teachings of Ohashi, Lev and Tolopka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the single pane of glass action link comprises references for one or more variables with the teachings of combine the single pane of glass action link comprises references for one or more variables with the teachings of Ohashi, Lev and Tolopka in order to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device.

Claim 7. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 6, and Lev further discloses a property sheet is displayed for a selected widget, wherein the property sheet has a plurality of links for identifying and displaying specific properties, i.e. properties for Configuration, Software and Plan (Col. 15, Lines 61-62, Fig. 9, Property Sheet 50).  Therefore, considering the teachings of Ohashi, Lev and Tolopka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the single pane of glass action link is displayed relative to an indication of the one or more variables with the teachings of Ohashi, Lev and Tolopka.  One would have been motivated to combine the single pane of glass action link is displayed relative to an indication of the one or more variables with the teachings of Ohashi, Lev and Tolopka in order to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device.

Claim 8. Ohashi discloses a graphical user interface for network management comprising: 
a display of network devices on a map, wherein each of the network devices is displayed as an icon on the map, displaying connected device information including a device name and the computer name of a connection destination client computer (P. 0063), in a device list screen (P. 0064), in the form of a network device screen by arranging icons corresponding to the devices on a map image such as an office map (P. 0065); 
a list of actions adjacent a corresponding one of the network devices, wherein the drill-down actions for the corresponding network device apply to that corresponding network device, further wherein the drill-down actions are selectable for application to the corresponding network device, a user places a cursor on an icon arranged on the map and detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065) a link may be included on the display of the detailed information, the link to a manual or to an external site (P. 0068) The information displayed in the window shown in Fig. 6 may also be shown in the form of a network map, when a device in the map is selected, a device details window like the one shown in Fig. 7 is displayed, the details window may contain a link to a vendor provide manual or a link to an external site; the details window include ; 
a single pane of glass option, a user places a cursor on an icon arranged on the map and detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065); and 
a display pane that displays third party information related to the corresponding network device upon selection of the single pane of glass option, wherein the display pane displays third party information from a plurality of third parties associated with different ones of the network devices, a user may install a device driver to display device information (P. 0015) the vendor of each network device provides information on the Internet, and makes it available by the device management utility including link information for a manual or external site (P. 0045) including information provided by the vendor of the device (P. 0049) each vendor of devices stores a URL for a driver, and a vendor ID and device ID which are contained in notification information are specified by an installation operation to access the URL of the driver (P. 0054) detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065) when a device is selected, the .

Ohashi does not disclose a list of drill-down actions; a single pane of glass option as part of the drill-down actions, as disclosed in the claims.  However, in the same field of invention, Lev discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65).  Therefore, considering the teachings of Ohashi and Lev, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a list of drill-down actions; a single pane of glass option as part of the drill-down actions with the teachings of Ohashi.  One would have been motivated to combine a list of drill-down actions; a single pane of glass option as part of the drill-down actions with the teachings of Ohashi in order to provide a user with a convenient method of selecting the links to the manual or external site from the details window and to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device.

Ohashi does not explicitly disclose wherein the plurality of third parties are external sources of the third party information for the different ones of the network devices, as disclosed in the claims.  However, Ohashi discloses Ohashi discloses each vendor of devices stores a URL for a driver, and a vendor ID and device .  In the same field of invention, Tolopka discloses a solution of installing drivers from a set of multiple manufacturers (C. 4, L. 10-22) including a first company and a second company (C. 4, L. 62-64).  That is, while Ohashi implies that different devices may be provided by different vendors,  this is not explicitly disclosed.  Therefore, considering the teachings of Ohashi, Lev and Tolopka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the plurality of third parties are external sources of the third party information for the different ones of the network devices with the teachings of Ohashi and Lev.  One would have been motivated to combine wherein the plurality of third parties are external sources of the third party information for the different ones of the network devices with the teachings of Ohashi and Lev to allow Ohashi to be more flexible by allowing the system to function with a heterogeneous set of network devices and not be restricted to a network of devices by a single vendor as appears to be anticipated by Ohashi (P. 0045; the vendor of each network device provides, in advance, information prepared by itself on the Internet, and makes it available by the device management utility).

Claim 9. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 8, and Ohashi further discloses the third party comprises a manufacturer of the network device, the vendor of each network device provides information on the Internet, and makes it available by the device management utility including link information for a manual or external site .

Claim 10. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 8, and Ohashi further discloses the third party information comprises a website from the manufacturer, a link may be included on the display of the detailed information, the link to a manual or to an external site (P. 0068).

Claim 11. Ohashi, Lev and Tolopka disclose the graphical user interface of claim 8, and Ohashi further discloses the single pane of glass option comprises a universal resource locator (URL), a user may install a device driver to display device information (P. 0015) the vendor of each network device provides information on the Internet, and makes it available by the device management utility including link information for a manual or external site (P. 0045) including information provided by the vendor of the device (P. 0049) each vendor of devices stores a URL for a driver, and a vendor ID and device ID which are contained in notification information are specified by an installation operation to access the URL of the driver (P. 0054).


mapping network devices, displaying connected device information including a device name and the computer name of a connection destination client computer (P. 0063), in a device list screen (P. 0064), in the form of a network device screen by arranging icons corresponding to the devices on a map image such as an office map (P. 0065); 
defining a single pane of glass link based on an association with at least one of the devices or interfaces, the device information management module outputs information for a device list screen via the UI module (P. 0061, Fig. 6) Figure 6 clearly shows device information displayed in a pre-determined format according to the UI module, and furthermore, Ohashi discloses that the device information could be displayed by arranging icons corresponding to the networked devices on a map image; 
receiving a selection of the single pane of glass link, a user places a cursor on an icon arranged on the map and detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065); 
retrieving, from a third party, additional information related to the associated device or interface, the vendor of each network device provides ; and
providing a data view pane for displaying the additional information, detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065).

Ohashi does not disclose mapping network devices and interfaces between the network devices, as disclosed in the claims.  However, in the same field of invention, Lev discloses an arrangement of various interconnected topology elements, and includes physical topology (e.g., placement of the various topology elements including device location, ports, etc.) and logical topology (e.g., data flows within the network regardless of its physical architecture) (Col. 3, Lines 3-8) drawn with a cloud application topology modeling tool on a canvas (Col. 15, Lines 11-12, Fig. 5) showing the appropriate relationship connectors (Col. 16, Lines 60-62, Fig. 11A).  Therefore, considering the teachings of Ohashi and Lev, it would have been obvious to combine mapping network devices and interfaces between the network devices with the teachings of Ohashi.  One would have been motivated to combine mapping network devices and interfaces between the network devices with the teachings of Ohashi because displaying the connections between the network device icons on the map of Ohashi would provide a more complete rendering of the network map to the user allowing the user to more fully understand the network.

Ohashi does not disclose defining a single pane of glass link based on an association with at least one variable for that device or interface, as disclosed in the claims.  However, Lev further discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65).  Therefore, considering the teachings of Ohashi and Lev, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine defining a single pane of glass link based on an association with at least one variable for that device or interface with the teachings of Ohashi and Lev.  One would have been motivated to combine defining a single pane of glass link based on an association with at least one variable for that device or interface with the teachings of Ohashi and Lev in order to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device.

a user may install a device driver to display device information (P. 0015) each vendor of devices stores a URL for a driver, and a vendor ID and device ID which are contained in notification information are specified by an installation operation to access the URL of the driver (P. 0054) a device information screen may load device information about the device including device status, device name, a model name, an IP address and operational variables including remaining amount of toner (P. 0067, Fig. 7) and Lev further discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65) for visual modeling throughout the entire lifecycle of the cloud application from design through deployment and maintenance lifecycle (C. 10, L. 60-64).  Tolopka discloses in locating the appropriate driver for a device on a manufacturer’s server, the device identifier may be used in addition to additional information including driver version and the class of the device as a command, e.g. “use beta drivers with this digital camera” (C. 4, L. 30-48).  While the display in Figure 7 of Ohashi is not explicitly disclosed as the URL where the vendor provides a driver disclosed in Paragraph 0054, the combination of Ohashi and Lev allows a user to teachings of Ohashi, Lev and Tolopko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the single pane of glass link encodes the associated at least one variable for that device or interface; retrieving from a third party … the encoded at least one variable with the teachings of Ohashi and Lev.  One would have been motivated to combine wherein the single pane of glass link encodes the associated at least one variable for that device or interface; retrieving from a third party … the encoded at least one variable with the teachings of Ohashi and Lev in order to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device and to further perform configuration maintenance as needed.

Ohashi does not disclose updating the single pane of glass link based on the additional information, as disclosed in the claims.  However, Ohashi discloses device information includes a link information for a manual or external site (P. 0045, 0049) and a URL where the vendor provides a driver for the network device (P. 0054) the "update device information" button updates the device information (P. 0062) a device information screen may load device information about the device including the last update time of the device information  and Tolopka discloses the manufacturer is able to change the location of driver as desired by updating the address information corresponding to the unique identifier in the mapping table (C. 4, L. 5-9).  While the display in Figure 7 of Ohashi is not explicitly disclosed as the URL where the vendor provides a driver disclosed in Paragraph 0054, the combination of Ohashi and Lev allows a user to access the URL of the vendor, and use the variable modification functionality of Lev to set parameters of the driver provided by the vender in Ohashi and Tolopka further explicitly allows the manufacturer to update the link to the location of the driver.  Therefore, considering the teachings of Ohashi, Lev and Tolopko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine updating the single pane of glass link based on the additional information with the teachings of Ohashi, Lev and Tolopko.  One would have been motivated to combine updating the single pane of glass link based on the additional information with the teachings of Ohashi, Lev and Tolopko in order to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device and to further perform configuration maintenance as needed.

Claim 13. Ohashi, Lev and Tolopko disclose the method of claim 12, and Ohashi further discloses the third party is related to the associated device or interface, the vendor of each network device provides information on the Internet, and makes it available by the device management utility including link information for a manual or external site (P. 0045) .

Claim 14. Ohashi, Lev and Tolopko disclose the method of claim 13, and Ohashi further discloses the third party is a manufacturer of the associated device or interface, the vendor of each network device provides information on the Internet, and makes it available by the device management utility including link information for a manual or external site (P. 0045) While a vendor of a device need not necessarily be the manufacturer of the device, a manufacturer of a device is a vendor to the public or to a third party vendor, therefore, a manufacturer is a vendor.

Claim 15. Ohashi, Lev and Tolopko disclose the method of claim 13, and Ohashi further discloses the additional information is a website from the manufacturer, a link may be included on the display of the detailed information, the link to a manual or to an external site (P. 0068).

Claim 16. Ohashi, Lev and Tolopko disclose the method of claim 15, and Ohashi further discloses the data view pane displays information from a plurality of websites from a plurality of third parties, a user may install a device driver to display .

Claim 17. Ohashi, Lev and Tolopko disclose the method of claim 12, and Lev further discloses the property sheet is displayed as a pop-up menu over the topology map canvas (Col. 15, Lines 1-2, Figs. 5, 10).  Therefore, considering the teachings of Ohashi, Lev and Tolopko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the data view pane is displayed relative to the mapping with the teachings of Ohashi, Lev and Tolopko.  One would have been motivated to combine the data view pane is displayed relative to the mapping with the teachings of Ohashi, Lev and 

Claim 18. Ohashi, Lev and Tolopko disclose the method of claim 12, and Ohashi further discloses a user places a cursor on an icon arranged on the map and detailed device and/or model information of a corresponding device or information indicating that a corresponding device is locally connected may be displayed in a sub-window (P. 0065) a link may be included on the display of the detailed information, the link to a manual or to an external site (P. 0068) The information displayed in the window shown in Fig. 6 may also be shown in the form of a network map, when a device in the map is selected, a device details window like the one shown in Fig. 7 is displayed, the details window may contain a link to a vendor provide manual or a link to an external site; therefore, selecting the details first window and then selecting a link to the manual or the external site would be equivalent to drilling down to the manual or the external site, but Ohashi does not explicitly disclose drilling down to “nested” windows.  Lev further discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65).  Therefore, considering the teachings of Ohashi, Lev and Tolopko, it would have been obvious to one having ordinary skill in the art before the combine the selection of the single pane of glass link is from a list of drill-down actions that can be applied to at least a subset of the network devices or the interfaces with the teachings of Ohashi, Lev and Tolopko.  One would have been motivated to combine the selection of the single pane of glass link is from a list of drill-down actions that can be applied to at least a subset of the network devices or the interfaces with the teachings of Ohashi, Lev and Tolopko in order to provide a user with a convenient method of selecting the links to the manual or external site from the details window and to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device.

Claim 19. Ohashi, Lev and Tolopko disclose the method of claim 12, and Ohashi further discloses a device information screen may load device information about the device including device status, device name, a model name, an IP address and operational variables including remaining amount of toner (P. 0067, Fig. 7) Any one of the devices IP address or remaining amount of toner could be interpreted as a built in variable.  That is, Ohashi discloses that the operational variables of a device may be read from the device, Ohashi does not disclose that the variable may be modified, and Lev discloses that the functionality of modifying network device widget metadata, and that the system of Lev may be used in the maintenance of existing networks, Lev does not explicitly disclose reading a variable from an existing network device for the purposes of performing maintenance on that device.  Therefore, considering the teachings of Ohashi, Lev and Tolopko, it would combine the at least one variable comprises at least one of built-in variables, parser variables, generic variables, or customized variables with the teachings of Ohashi, Lev and Tolopko.  One would have been motivated to combine the at least one variable comprises at least one of built-in variables, parser variables, generic variables, or customized variables with the teachings of Ohashi, Lev and Tolopko in order to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device and to further perform configuration maintenance as needed.

Claim 20. Ohashi, Lev and Tolopko disclose the method of claim 12, and Ohashi discloses a user may install a device driver to display device information (P. 0015) each vendor of devices stores a URL for a driver, and a vendor ID and device ID which are contained in notification information are specified by an installation operation to access the URL of the driver (P. 0054) a device information screen may load device information about the device including device status, device name, a model name, an IP address and operational variables including remaining amount of toner (P. 0067, Fig. 7) and Lev further discloses a user may select a widget and modify widget metadata using drill down property sheets to modify property values (Col. 7, Lines 62-65) for visual modeling throughout the entire lifecycle of the cloud application from design through deployment and maintenance .  Tolopka discloses in locating the appropriate driver for a device on a manufacturer’s server, the device identifier may be used in addition to additional information including driver version and the class of the device as a command, e.g. “use beta drivers with this digital camera” (C. 4, L. 30-48).  While the display in Figure 7 of Ohashi is not explicitly disclosed as the URL where the vendor provides a driver disclosed in Paragraph 0054, the combination of Ohashi and Lev allows a user to access the URL of the vendor, and use the variable modification functionality of Lev to set parameters of the driver provided by the vender in Ohashi and Tolopka further explicitly directs additional manufacturer, device and driver specific information to be used to identify the appropriate driver.  Therefore, considering the teachings of Ohashi, Lev and and Tolopko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the encoding comprises inserting the at least one variable into the single pane of glass link with the teachings of Ohashi, Lev and Tolopko.  One would have been motivated to combine the encoding comprises inserting the at least one variable into the single pane of glass link with the teachings of Ohashi, Lev and Tolopko in order to provide an efficient method of displaying the appropriate properties and sub-properties of a selected network device and to further perform configuration maintenance as needed.

Response to Arguments
30 August 2021 have been fully considered but they are not persuasive.
The applicant argues:
In addition to failing to disclose or render obvious the claimed data being retrieved from and displayed from an external source that is provided by a third party, the combination fails to disclose and render obvious the claimed providing the data from the external source based on the selection of the single pane of glass action link.

The examiner respectfully disagrees.  Applicant does not appear to provide a description of a “single pane of glass”, and in particular the term “glass”, to distinguish “a single pane of glass” from just a single graphical pane, or any other type of graphical window.  See Applicant’s specification Paragraph 0013 “the single pane of glass function may include a graphical user interface for network management comprising a display of network devices on a map, wherein each of the network devices is displayed as an icon on the map, a list of drill-down actions adjacent a corresponding one of the network devices”, Paragraph 0014 “the single pane of glass function may include method of network management comprising mapping network devices and interfaces between the network devices, defining a single pane of glass link based on an association with at least one of the devices or interfaces and an association with at least one variable for that device or interface, receiving a selection of the single pane of glass link, retrieving, from a third party, additional information related to the associated device or interface, and providing a data view pane for displaying the additional information” 
Ohashi discloses the vendor of each network device provides information on the Internet, and makes it available by the device management utility including link information for a manual or external site, and information provided by the vendor of the device and a URL where the vendor provides a driver for the network device.  The vendor is identified by a vendor ID.  When a device is selected, the detailed information displayed may include a link to a manual for the device and a link to an external site.  Each device vendor can be considered to be a third party provider.  Ohashi implies that each network device can be supplied from a specific vendor, but Ohashi does not explicitly that each vendor is different, Tolopka (cited below) discloses that not only is a network device supplied by a specific vendor, but that the driver for a network device can be supplied by multiple manufacturers.  Furthermore, Ohashi discloses that device information is provided in a list and the model name is displayed as a link to a screen displaying more detailed information of the network device in sub-window.

The applicant argues:
Independent claim 12 recites "updating the single pane of glass link based on the  additional information." Independent claim 1 further recites "the data comprises operations or commands specific to the third party from the external source and those operations or commands are encoded in an update to the single pane of glass action link." The combination of Ohashi, 

The examiner respectfully disagrees.  As noted above, Ohashi discloses that device data may be displayed to the user in the form of a list and the model name may be displayed as a link to a screen displaying more detailed information of the network device in sub-window.  Tolopka discloses in locating the appropriate driver for a device on a manufacturer’s server, the device identifier may be used in addition to additional information including driver version and the class of the device as a command, e.g. “use beta drivers with this digital camera”.  Therefore, Tolopka discloses that information identifying a device and information as a command to determine a specific driver may be included in the linking information for the device driver.  Furthermore,  Ohashi discloses device information includes a link information for a manual or external site, and a URL where the vendor provides a driver for the network device.  An "update device information" button updates the device information.  A device information screen may load device information about the device including the last update time of the device information.  Tolopka discloses the manufacturer is able to change the location of driver as desired by updating the address information corresponding to the unique 

The applicant argues:
Independent claim 8 recites "a display pane that displays third party information related to the corresponding network device upon selection of the single pane of glass option, wherein the display pane displays third party information from a plurality of third parties associated with different ones of the network devices." Further, claim 8 recites that "the plurality of third parties are external sources of the third party information for the different ones of the network devices." The combination of Ohashi, Lev, and Tolopka fails to disclose or render obvious the claimed the plurality of third parties are external sources of the third party information for the different ones of the network devices.

The examiner respectfully disagrees.  These limitations are the same or similar to the limitations argued above for Claims 1 and 12 and the citations form Ohashi, Lev and Tolopka in the rejection of Claim 8 apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/18/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177